Citation Nr: 0718465	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-20 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dysentery, now claimed as diarrhea.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hyperthermia, claimed as heatstroke.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for sleep 
apnea.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right calf disability.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left calf disability.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neck disability, claimed as arthritis.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right hand disability.

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lung disability, now claimed as bronchitis.

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

12.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
prostatitis.

13.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
digestive disability.  

14.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability, claimed as arthritis.

15.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pharyngitis, claimed as a throat disability.

16.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right hip disability, claimed as arthritis.

17.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
allergies.

18.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
costochondritis, claimed as a chest injury and rib condition.  

19.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, claimed as a nervous condition.

20.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
defective vision.  

21.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Persian Gulf syndrome.

22.  Entitlement to service connection for a left great 
toenail disability.  

23.  Entitlement to service connection for a wart removed 
from the hand.

24.  Entitlement to service connection for hypothermia.  

25.  Entitlement to service connection for numbness in the 
hands and forearms.  

26.  Entitlement to service connection for a broken tailbone.

27.  Entitlement to service connection for arthritis of the 
thoracic spine.

28.  Entitlement to service connection for jungle foot/ 
athlete's foot.  

29.  Entitlement to service connection for a right knee and 
leg disability, claimed as arthritis.

30.  Entitlement to service connection for left hip 
arthritis.  

31.  Entitlement to service connection for tendonitis of the 
bilateral legs.

32.  Entitlement to service connection a left shoulder 
disability.

33.  Entitlement to an increased rating for degenerative disc 
disease with lumbar strain, currently evaluated as 10 percent 
disabling.  

34.  Entitlement to an increased rating for residuals of a 
right distal fibula fracture, to include disability of the 
right ankle and toes, currently evaluated as 10 percent 
disabling.

35.  Entitlement to an increased rating for residuals of a 
fracture of the 4th metatarsal, left foot, with Morton's 
neuroma, currently evaluated as 10 percent disabling.

36.  Entitlement to a compensable rating for scar residuals 
of a cyst removal from the groin area.  

37.  Entitlement to a compensable rating for scar residuals 
of a cyst removal from the left shoulder.

38.  Entitlement to a compensable rating for otitis media, 
right ear. 

39.  Entitlement to a compensable rating for residuals of a 
nasal papilloma, to include sinusitis.

40.  Entitlement to a compensable rating for hemorrhoids.

41.  Entitlement to a compensable rating for folliculitis of 
the buttock, claimed as a body rash.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1978 until 
September 1992.  The veteran also had Reserve service from 
December 1972 until October 1973.  He had additional reserve 
service after his tour of active duty.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from September 1994 and July 1996 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Washington, D.C.  Subsequent to those rating 
decisions, the claims file was transferred to the RO in 
Columbia, South Carolina.  

With the exception of the low back, right ankle, residuals of 
a fracture of the 4th metatarsal, left foot, with Morton's 
neuroma, scar residuals of a cyst removal from the groin area 
and from the left shoulder, otitis media, and nasal papilloma 
claims, all issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 1994 rating decision, the RO 
denied service connection for a left ankle disability, a 
right shoulder disability, hyperthermia, a sleep disorder, a 
right calf disability, a left calf disability, a neck 
disability, a right hand disability, a lung disability, 
bilateral hearing loss, prostatitis, a digestive disability, 
a left knee disability, pharyngitis, a right hip disability, 
allergies, a chest injury (costochondritis), a psychiatric 
disability, and defective vision

2.  With respect to the left ankle, right shoulder, left 
knee, pharyngitis, and digestive disability claims, the 
evidence added to the record since September 1994, when 
viewed by itself or in the context of the entire record, is 
neither cumulative or redundant and relates to an 
unestablished fact necessary to substantiate the claims.

3.  In an unappealed July 1996 rating decision, the RO, in 
pertinent part, denied service connection for Persian Gulf 
Syndrome and dysentery.

4.  With respect to the Persian Gulf Syndrome claim, the 
evidence added to the record since July 1996, when viewed by 
itself or in the context of the entire record, is neither 
cumulative or redundant and relates to an unestablished fact 
necessary to substantiate the claims.

5.  Throughout the rating period on appeal, the veteran's 
degenerative disc disease with lumbar strain has been 
productive of complaints of pain; objectively, the evidence 
of record reveals no more than mild limitation of motion and 
no neurologic disability.

6.  Throughout the rating period on appeal, the veteran's 
residuals of a right distal fibula fracture, to include 
disability of the right ankle and toes, have been productive 
of no more than moderate limitation of motion.

7.  Throughout the rating period on appeal, the veteran's 
residuals of a fracture of the 4th metatarsal, left foot, 
have been productive of foot numbness with no other 
demonstrated pathology.

8.  The competent evidence does not indicate any scar 
residuals of a cyst removal from the groin area.

9.  The competent evidence shows that the veteran's scar 
residuals of a cyst removal from the left shoulder are 
nontender and have not caused limitation of function.    

10.  Throughout the rating period on appeal, the veteran's 
otitis media has been productive of complaints of ear pain; 
objectively, there is no showing of suppuration or aural 
polyps.  

11.  The competent evidence does not indicate any 
incapacitating or non-incapacitating episodes of sinusitis.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision which denied the 
veteran's request to reopen claims of entitlement to service 
connection for a left ankle disability, a right shoulder 
disability, hyperthermia, a sleep disorder, a right calf 
disability, a left calf disability, a neck disability, a 
right hand disability, a lung disability, bilateral hearing 
loss, prostatitis, a digestive disability, a left knee 
disability, pharyngitis, a right hip disability, allergies, a 
chest injury (costochondritis), a psychiatric disability, and 
defective vision is final.  38 U.S.C.A. § 7105 (West 2002).

2.  With respect to the left ankle, right shoulder, left 
knee, pharyngitis, and digestive disability claims, the 
evidence received subsequent to the September 1994 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection have been met.  
38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 (2006).

3.  The July 1996 rating decision which denied the veteran's 
request to reopen claims of entitlement to service connection 
for Persian Gulf Syndrome and dysentery is final.  
38 U.S.C.A. § 7105 (West 2002).

4.  With respect to the Persian Gulf Syndrome claim, the 
evidence received subsequent to the September 1994 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection have been met.  
38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 (2006).

5.  The criteria for entitlement to an evaluation in excess 
of 10 percent for degenerative disc disease with lumbar 
strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect 
prior to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect from September 23, 2002, until 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237, 
5242, 5243 (2006).

6.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a right distal fibula 
fracture, to include disability of the right ankle and toes 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5271 (2006).

7.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a fracture of the 4th 
metatarsal, left foot, with Morton's neuroma have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5283 (2006).

8.  The criteria for entitlement to a compensable evaluation 
for scar residuals of a cyst removal from the groin area have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7805 
(2006).

9.  The criteria for entitlement to a compensable evaluation 
for scar residuals of a cyst removal from the left shoulder 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7805 
(2006).

10.  The criteria for entitlement to a compensable evaluation 
for otitis media, right ear, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.87, Diagnostic Code 6200 (2006).

11.  The criteria for entitlement to a compensable evaluation 
for residuals of a nasal papilloma, to include sinusitis, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7805 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of July 2003, 
November 2003, and April 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

The letters discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, because the instant decision denies the veteran's 
service connection and increased rating claims no higher 
rating or effective date will be assigned.  As such, there is 
no prejudice to the veteran.   

With respect to the issue of whether new and material 
evidence has been received to reopen the veteran's previously 
denied claims, the Board calls attention to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  That case addresses notice 
requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
Kent further requires that the notice inform the veteran as 
to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.  

In the present case, the notice letters previously discussed, 
and in particular the correspondence dated in July 2003 and 
November 2003 are found to satisfy the requirements under 
Kent.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although complete notice was provided to the appellant after 
the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA and private post-service treatment and examination are 
associated with the claims folder.  Furthermore, a lay 
statement from a fellow serviceman is of record.  Moreover, 
the claims file contains the veteran's own statements in 
support of his claim, to include testimony provided at a 
January 2006 hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

The Board notes that, at the veteran's January 2006 hearing 
before the undersigned, he stated that he was treated at a 
private urgent care facility in Columbia, South Carolina, in 
2004 for an ear infection.  The veteran indicated that he 
would submit such records to VA.  However, it does not appear 
that he did so, as such treatment reports are not associated 
with the claims file.  The veteran did not fully identify the 
facility and did not provide authorization for VA to obtain 
such records on his behalf.  Under these circumstances, the 
Board does not find that additional development is required 
under the VCAA.  Indeed, "[T]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  New and material evidence

In a rating decision dated in September 1994, the RO denied 
entitlement to service connection for a left ankle 
disability, a right shoulder disability, hyperthermia, a 
sleep disorder, a right calf disability, a left calf 
disability, a neck disability, a right hand disability, a 
lung disability, bilateral hearing loss, prostatitis, a 
digestive disability, a left knee disability, pharyngitis, a 
right hip disability, allergies, a chest injury 
(costochondritis), a psychiatric disability, and defective 
vision.  Moreover, in a July 1996 rating decision, the RO 
denied entitlement to service connection for 
dysentery and for Persian Gulf Syndrome.  The veteran did not 
appeal those decisions and they became final.  See 38 C.F.R. 
§ 7105.  

Based on the procedural history outlined above, the issue for 
consideration as to all of the disabilities noted above is 
whether new and material evidence has been received to reopen 
the claims.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in 2003, after this date, the new 
version of the law is applicable in this case.  Under the 
revised regulation, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2006).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The evidence of record at the time of the September 1994 
rating decision included service medical records reflecting 
treatment for hyperthermia, right and left calf conditions, a 
neck condition, right hand complaints, respiratory 
complaints, prostate complaints, a left knee condition, a 
left ankle condition , pharyngitis, right hip complaints, 
right shoulder, and chest/rib complaints.  However, these 
claims were denied by the RO because such in-service 
treatment was found to be for acute and transitory symptoms, 
with no showing of chronic residual disability.  

The evidence added to the claims folder following the 
September 1994 last final decision supports the reopening of 
the veteran's right shoulder, left ankle, left knee, 
pharyngitis and digestive claims.  Specifically, private 
medical records dated from November 1994 to June 1995 reflect 
treatment for right shoulder problems.  Moreover, a July 2004 
VA orthopedic examination reveals a diagnosis of chronic 
anterior talofibular ligament sprains with degenerative 
changes of the left ankle.  Moreover, that same VA 
examination report also contains an impression of bilateral 
mild chondromalacia patella of the knees.  Furthermore, VA 
clinical records dated in May 2005 reflect treatment for 
pharyngitis.  Additionally, as to the digestive system, 
private records dated in 1998 show diagnosis of 
gastroesophageal reflux disease and VA outpatient reports 
dated in 2003 show treatment for stomach pain.  Such evidence 
was not previously submitted to agency decisionmakers and is 
not cumulative or redundant of the record in 1994.  As such, 
the evidence is new under 38 C.F.R. § 3.156(a).  

Again, the right shoulder, left ankle, left knee, pharyngitis 
and digestive claims were denied by the RO in 1994 on the 
basis that the evidence then of record showed only transitory 
in-service complaints for those conditions.  The newly 
submitted evidence, however, calls into question whether the 
in-service complaints were transitory and raises the 
possibility that such in-service symptoms were attributable 
to a chronic disability after all.  Therefore, the evidence 
added to the record on these issues subsequent to the last 
final September 1994 rating decision relates to an 
unestablished fact necessary to substantiate the claims.  
Thus, it is material as contemplated under 38 C.F.R. 
§ 3.156(a).

For the foregoing reasons, then, the Board finds that new and 
material evidence has been received to reopen claims of 
entitlement to service connection for right shoulder, left 
ankle, left knee, pharyngitis and digestive disabilities.  
Because the RO has not yet adjudicated the merits of these 
claims, it would be prejudicial for the Board to do so at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Thus, the underlying service connection claims for 
right shoulder, left ankle, left knee and digestive 
disabilities will be further addressed in the remand portion 
of this decision. 

The Board now calls attention to the July 1996 rating 
decision that denied entitlement to service connection for 
Persian Gulf Syndrome and dysentery.  Both claims were denied 
because such disabilities had not been demonstrated in the 
record.  

With respect to the Persian Gulf Syndrome claim, the evidence 
added to the claims file since the last final July 1996 
rating decision reflects gastrointestinal signs and symptoms, 
skin symptoms, respiratory problems and joint pain, which 
could all be manifestations of an undiagnosed illness or 
medically unexplained chronic multisymptom illness under 
38 C.F.R. § 3.317.  As such evidence may reflect the presence 
of an undiagnosed illness, which had not previously been 
established in 1996, the Board finds that the newly submitted 
records are new and material and justify the opening of the 
new and material claim.  Again, the merits of this issue have 
not yet been addressed by the RO.  As such, this issue will 
be further addressed in the REMAND portion of this decision.  

In conclusion, new and material evidence has been received to 
reopen claims of entitlement to service connection for the 
right shoulder, left ankle, left knee, pharyngitis and 
digestive disability claims previously denied in 1994 and for 
the Persian Gulf Syndrome claim previously denied in 1996.  



II.  Increased ratings

A.  Degenerative disc disease with lumbar strain  

Throughout the rating period on appeal, the veteran's 
degenerative disc disease with lumbar strain has been 
evaluated as 10 percent disabling.  The veteran's claim for 
increase was received on April 25, 2003.  As such, the rating 
period on appeal is from April 25, 2002, one year prior to 
the date of receipt of the reopened increased rating claims.  
See 38 C.F.R. § 3.400(o)(2).  Moreover, 38 C.F.R. § 4.1 
provides that, in evaluating a disability, such disability is 
to be viewed in relation to its whole recorded history.  
Therefore, the Board will consider earlier medical evidence 
to the extent that it is found to shed additional light on 
the veteran's disability picture as it relates to the rating 
period on appeal. 

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  

Prior to September 23, 2002, Diagnostic Code 5295, for 
lumbosacral strain, provides a 10 percent rating where the 
evidence demonstrates lumbosacral strain with characteristic 
pain on motion.  In order to be entitled to the next-higher 
20 percent rating, the evidence must show muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  

In the present case, a VA outpatient treatment report dated 
in April 2001 reflects complaints of back pain.  That report 
did not indicate muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  No other evidence during the period in question 
shows such symptoms.  Therefore, the veteran's disability 
picture is not shown to more nearly approximate the next-
higher 20 percent rating under Diagnostic Code 5295 during 
the period in question.  

The Board has considered whether any other Diagnostic Codes 
may serve as a basis for a higher rating during the period in 
question.  In this regard, Diagnostic Code 5292, concerning 
limitation of lumbar motion, affords a 20 percent evaluation 
for moderate limitation.  Moreover, in evaluating 
musculoskeletal disabilities, the Board must consider 
additional functional limitation due to factors such as pain, 
weakness, incoordination and/or fatigability.  See 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  

Even considering additional functional limitation, there is 
no basis for an award of a higher rating based on limitation 
of lumbar motion during the period in question.  Indeed, the 
evidence does not include any range of motion findings 
proximate to the rating period on appeal.  Earlier range of 
motion findings noted in a 1993 VA examination indicate 60 
degrees of forward flexion, 30 degrees of extension, 25 
degrees of lateral flexion and 20 degrees of rotation.  
Overall, such findings, standing alone, do not indicate a 
disability picture more nearly approximating the next higher 
rating.  This is particularly so here, where the findings 
occurred so remotely from the rating period on appeal that 
they cannot be found to be indicative of current level of 
disability.  Indeed, where service connection already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Further regarding limitation of lumbar motion, an April 2001 
VA clinical record states that the veteran was unable to walk 
due to back pain.  However, there are no objective findings 
of additional functional limitation such as to enable a 
higher evaluation on DeLuca principles.  Rather, the April 
2001 VA record indicates that there was no tenderness in the 
lumbosacral spine.  To the extent that the record indicates 
subjective complaints of pain, these are found to be 
contemplated in the 10 percent rating assignment already in 
effect.  

The Board will now consider whether Diagnostic Code 5293, as 
in effect prior to September 23, 2002,  provides a basis for 
an increased rating for the veteran's degenerative disc 
disease with lumbar strain.  Under Diagnostic Code 5293, for 
intervertebral disc syndrome, as it existed prior to 
September 23, 2002, a 20 percent evaluation is warranted for 
intervertebral disc syndrome productive of moderate 
impairment, with recurring attacks.  Again, however, the 
claims file contains no clinical evidence to enable an 
increase on this basis.  To the contrary, the April 2001 VA 
treatment report shows that straight leg raising and reflexes 
were normal.  

In conclusion, based on all of the foregoing, the evidence 
does not support a rating in excess of 10 percent for the 
veteran's degenerative disc disease with lumbar strain, prior 
to September 23, 2002.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 1 week but less than 2 weeks during the last 12 
months.  A 20 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 2 weeks during a previous 12-month 
period.  As such, the revised version of Diagnostic Code 
5293, as in effect from September 23, 2002 through September 
25, 2003, cannot serve as a basis for an increased rating on 
the basis of incapacitating episodes.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's degenerative disc disease 
with lumbar strain.  In this regard, one relevant Diagnostic 
Code for consideration in this regard is Diagnostic Code 
5292, concerning limitation of motion of the lumbar spine.  

In the present case, the objective evidence of record during 
the period in question does not contain range of motion 
findings.  As previously discussed, an April 2001 VA clinical 
record states that the veteran was unable to walk due to back 
pain.  Again, however, the record is devoid of objective 
findings of additional functional limitation.  Overall then, 
the evidence of record supports a 10 percent rating for 
slight limitation of lumbar motion, but no higher, during the 
period in question.  
Again, in arriving at this conclusion, the Board has duly 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).   Moreover, 
no alternate Diagnostic Codes provide a higher evaluation for 
the orthopedic manifestations of the veteran's degenerative 
disc disease with lumbar strain.  Indeed, as the medical 
evidence does not establish ankylosis, Diagnostic Codes 5286 
and 5289 are not for application.  The only other potentially 
applicable Diagnostic Code with respect to the orthopedic 
manifestations of the veteran's service-connected 
degenerative disc disease of the lumbar spine is Diagnostic 
Code 5295, for lumbosacral strain.  However, the criteria for 
a rating in excess of 20 percent have not been satisfied, as 
discussed above.   

The Board will now determine an appropriate rating for the 
veteran's neurologic manifestations of his service-connected 
low back disability.  

In the present case, the Board finds that a compensable 
evaluation for neurologic manifestations of a low back 
disability is not warranted.  Indeed, an April 2001 VA 
clinical record shows normal reflexes.  Straight leg raise 
was normal, as were all other neurologic results.  No other 
evidence during or proximate to the period in question 
indicate neurologic deficit such as to enable a compensable 
evaluation under 38 C.F.R. § 4.124a.  Therefore, a 
noncompensable evaluation, and no higher, is appropriate for 
the neurologic manifestations of the veteran's low back 
disability.  

In sum, the Board has determined that a 10 percent evaluation 
is warranted for the veteran's orthopedic manifestations of 
his degenerative disc disease with lumbar strain and that a 
noncompensable evaluation is warranted for his neurologic 
manifestations.  In essence, then, the provisions of 5293 as 
effective September 23, 2002, have not resulted in any change 
to the veteran's combined disability rating.  Indeed, the 
veteran had the same single 10 percent rating prior to 
September 23, 2002.  Therefore, without any further 
discussion it can be concluded that assignment of separate 
orthopedic and neurologic evaluations does not yield a higher 
combined disability evaluation.  Therefore, the veteran 
maintains the single 10 percent evaluation in effect prior to 
September 23, 2002.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2006).  Under these 
relevant provisions, lumbosacral strain or spinal stenosis 
warrant a 20 percent evaluation where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5238 for spinal stenosis; 
and Diagnostic Code 5243 for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 10 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 10 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5238, and 5243.  Indeed, in order 
to be entitled to a 20 percent rating under the general 
rating formula, the evidence must demonstrate forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

In the present case, VA examination in July 2004 shows 90 
degrees of forward flexion with pain, 30 degrees of extension 
with pain, 30 degrees of lateral flexion in each direction 
and 30 degrees of rotation in each direction, with pain.  
There was tenderness in the lower lumbar spine in the midline 
and in the paraspinal muscles. There was no spasm.  

Based on the above findings, the veteran does not meet the 
criteria for the next-higher 20 percent evaluation under the 
general rating formula.  In so finding, the Board recognizes 
the veteran's complaints at his July 2004 VA examination, to 
the effect that prolonged sitting causes back discomfort.  
Moreover, the Board acknowledges findings of pain with 
motion, and of lumbar tenderness made at that examination.  
However, there is no showing that such pain and tenderness 
caused additional functional limitation such as to enable a 
finding that the veteran's disability picture more nearly 
approximates the next-higher 20 percent rating.  Indeed, the 
VA examiner in July 2004 estimated that additional functional 
limitation did not exceed 10 degrees.

Note (1) of the General Rating Formula for Diseases and 
Injuries of the Spine instructs the rater to separately 
evaluate any associated objective neurologic abnormalities.  
Here, however, the July 2004 VA examination revealed normal 
neurologic findings.  A May 2005 VA clinical record also 
showed normal findings. Thus, even though the veteran 
complains of radiating pain at his January 2006 hearing, 
there is no objective basis for assignment of a separate 
rating for neurologic manifestations of the veteran's 
degenerative disc disease with lumbar strain.  

In conclusion, throughout the rating period on appeal, a 
single 10 percent rating for the veteran's degenerative disc 
disease with lumbar strain is appropriate, and there is no 
basis for a higher rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  Residuals of a right distal fibula fracture, to include 
disability of the right ankle and toes.

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent rating for residuals of a right distal 
fibula fracture, to include disability of the right ankle and 
toes, pursuant to Diagnostic Code 5271.  Under that Code 
section, a 10 percent rating applies where the evidence shows 
moderate limitation of ankle motion.  In order to be entitled 
to the next-higher 20 percent rating, the evidence must show 
marked limitation of motion.

In the present case, an August 2000 VA outpatient treatment 
record shows that motion was intact in the right ankle.  VA 
examination in July 2004 showed that the veteran had range of 
motion from 0 to 40 degrees, without pain.  

The Board finds that the above range of motion results are 
not indicative of marked limitation of motion.  In so 
finding, the Board relies on 38 C.F.R. § 4.71a, Plate II, 
showing that normal ankle dorsiflexion is between 0 and 20 
degrees and that normal plantar flexion is between 0 and 45 
degrees.  

The Board has also considered additional functional 
limitation due to factors such as pain and weakness.  In this 
regard, the Board acknowledges that an April 2000 VA record 
revealed complaints of tenderness with deep pressure at the 
tip of the lateral malleolus.  There was also increasing pain 
at the extremes of motion.  Additionally, the veteran 
reported right ankle pain and stiffness at his January 2006 
hearing before the undersigned.  However, as previously 
noted, VA examination in July 2004 did not indicate 
additional functional limitation due to pain and in fact 
indicated that motion was not painful.  Moreover, while the 
veteran reported at that examination that his ankles were 
affected by walking long distances, the overall evidence 
nevertheless fails to indicate a disability picture most 
nearly approximated by a finding of marked limitation of 
motion, as required to achieve the next-higher 20 percent 
evaluation under Diagnostic Code 5271.  

There are no alternate Diagnostic Codes under which a higher 
rating could be assigned for the veteran's service-connected 
right ankle disability.  Indeed, there is no showing of 
ankylosis, rendering Diagnostic Codes 5270 and 5272 
inapplicable.  No other Code sections apply as to the right 
ankle. 

The disability at issue also involves the toes of the right 
foot.  However, as indicated in the July 2004 VA examination 
report, there was no restricted motion or painful motion of 
the right foot.  Thus, there is no basis for either a higher 
evaluation or a separate compensable evaluation for the toes 
of the right foot.  Indeed, findings of foot numbness 
referred to the metatarsal fractures of the left foot, which 
has no bearing on the right foot disability presently under 
consideration.
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

C.  Entitlement to an increased rating for residuals of a 
fracture of the 4th metatarsal, left foot, with Morton's 
neuroma.

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for residuals of a fracture 
of the 4th metatarsal, left foot, with Morton's neuroma, 
pursuant to Diagnostic Code 5283.  That Code section provides 
a 10 percent rating for moderate malunion or nonunion of the 
tarsal or metatarsal bones.  A 20 percent evaluation applies 
where the evidence shows moderately severe malunion or 
nonunion.  

The evidence of record does not support a rating in excess of 
10 percent for the veteran's residuals of a fracture of the 
4th metatarsal, left foot, with Morton's neuroma.  Indeed, 
while the veteran reported pain and stiffness at his January 
2006 hearing, this has not been objectively demonstrated.  To 
the contrary, the VA examiner in July 2004 commented that, 
aside from the neuroma, there was no additional pathology 
associated with this disability.  No other evidence within 
the period in question indicates moderately severe malunion 
or nonunion of the tarsal or metatarsal bones, or disability 
comparable therewith through consideration of additional 
functional limitation.  Moreover, while foot numbness is 
indicated, the evidence does not show this to be more than 
mild in degree, warranting no higher than the 10 percent 
evaluation currently assigned.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

D.  Scar residuals of a cyst removal from the groin area.  

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation for scar residuals from 
removal of a cyst in the groin area.  He is evaluated 
pursuant to Diagnostic Code 7805.  That Code section 
instructs the rater to evaluate the disability on the basis 
of limitation of function of the part affected.  In this 
case, it would appear that Diagnostic Codes 5252 and 5253, 
concerning limitation of thigh flexion and thigh impairment, 
are applicable.  Diagnostic Code 5252 provides a 10 percent 
rating where the evidence demonstrates that thigh flexion is 
limited to 45 degrees.  Under Diagnostic Code 5253, there are 
two means by which to achieve a 10 percent rating.  The first 
is where the evidence shows limitation of adduction, cannot 
cross legs.  The second is where the evidence reveals 
limitation of thigh rotation, cannot toe-out more than 15 
degrees, affected leg.  

The Board has reviewed the objective evidence of record and 
finds no basis for assignment of a compensable rating under 
either Diagnostic Code 5252 or 5253.  
Indeed, there is no evidence that the veteran's residuals of 
a cyst removal from the groin area has caused any limitation 
of thigh motion.  The Board does acknowledge the veteran's 
January 2006 hearing testimony, in which he stated that the 
residuals in his groin area rubbed against his pants and 
caused irritation.  However, without a showing of limitation 
of the affected part, a compensable evaluation is not 
possible through application of Diagnostic Code 7805.  
Moreover, no other Diagnostic Codes under 38 C.F.R. § 4.118, 
for skin disabilities, enable a compensable rating here.  
Indeed, VA examination in May 2004 indicated that there were 
no visible scars in the groin area.  This precludes 
assignment of an increased rating under Diagnostic Code 7801 
or 7802, both pertaining to scars other than the head, face 
or neck.  Similarly, without objective evidence of scar 
residuals, a compensable rating under Diagnostic Code 7803 
(for scars, superficial, unstable) and 7804 (scars, 
superficial, pain) is not for application.  There is no other 
basis for a compensable evaluation here.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

E.  Scar residuals of a cyst removal from the left shoulder

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation for scar residuals from 
removal of a cyst from the left shoulder, pursuant to 
Diagnostic Code 7805.  Again, that Code section instructs the 
rater to evaluate the disability on the basis of limitation 
of function of the part affected.  

Limitation of arm motion is addressed under Diagnostic Code 
5201.  That Diagnostic Code provides a 20 percent rating 
where the evidence shows limited motion of either the major 
or minor extremity at shoulder level.  Here, however, there 
is no evidence that the surgical scar causes any limitation 
of motion.  Indeed, upon VA examination in May 2004 it was 
expressly noted that the scar on the left upper back to the 
left of T2 did not limit motion or function.  Moreover, there 
is no other basis for assignment of a compensable rating for 
the scar.  Indeed, while the May 2004 examination showed the 
scar to be deep, it did not exceed an area of 6 square inches 
(39 square centimeters).  In fact, it only measured 1 x 0.4 
centimeters.  As the scar was not unstable, a compensable 
evaluation is not warranted under Diagnostic Code 7803.  
Moreover, the May 2004 VA examination noted that the scar was 
nontender.  Therefore, a compensable rating is not possible 
under Diagnostic Code 7804, for scars that are painful on 
examination.  There is no other basis for an increased 
rating.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

F.  Otitis media, right ear

Throughout the rating period on appeal, the veteran's otitis 
media is evaluated as noncompensable pursuant to Diagnostic 
Code 6200.  Under that Diagnostic Code, a 10 percent rating 
applies where the evidence shows chronic suppurative otitis 
media, mastoiditis, or cholesteatoma (or any combination), 
during suppuration, or with aural polyps.  

Upon VA examination in May 2004, the veteran complained of 
difficulty with ear congestion, particularly the left ear, 
with traveling or altitude change.  Objectively, examination 
of the ears showed normal findings.  The examiner noted that 
there was no current evidence of acute or chronic ear disease 
whatsoever.  Moreover, at his January 2006, the veteran 
stated that he had not received medication for this 
disability since 2004.  No other evidence of record indicates 
suppuration, or aural polyps, during the period in question.  
There are no alternate Diagnostic Codes to consider.

As the evidence fails to reveal a disability picture 
commensurate with a compensable rating under Diagnostic Code 
6200, the veteran's request for a higher rating must fail.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

G.  Residuals of a nasal papilloma, to include sinusitis.

Throughout the rating period on appeal, the veteran's 
residuals of a nasal papilloma are evaluated as 
noncompensable pursuant to Diagnostic Code 6820.  That Code 
section instructs the rater to evaluate using an appropriate 
respiratory analogy.  Here, the appropriate respiratory 
analogy is sinusitis.

The general rating formula for sinusitis, under Diagnostic 
Code 6514, provides a 10 percent evaluation where the 
evidence reveals one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A note to the 
general rating formula indicates that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  

Here, the evidence fails to demonstrate any incapacitating 
episodes of sinusitis.  Indeed, VA examination in May 2004 
showed no current evidence of acute or chronic nose or sinus 
disease.  The examiner noted a possible history of barrel 
sinusitis with flying, but there was no objective evidence in 
support of that diagnosis.  Moreover, while a July 2003 VA 
record showed complaints of shortness of breath and sore 
throat, and while an April 2005 private treatment report 
indicated complaints of a sore throat, such records did not 
reveal symptomatology such as headaches, pain, purulent 
discharge or crusting to warrant an award of a 10 percent 
evaluation under the general rating formula for sinusitis.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Final considerations

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left ankle disability 
is reopened, and to this extent the appeal is granted.  

New and material evidence having been received, the claim of 
entitlement to service connection for a right shoulder 
disability is reopened, and to this extent the appeal is 
granted.  

New and material evidence having been received, the claim of 
entitlement to service connection for a digestive disability 
is reopened, and to this extent the appeal is granted.  

New and material evidence having been received, the claim of 
entitlement to service connection for a left knee disability 
is reopened, and to this extent the appeal is granted.  

New and material evidence having been received, the claim of 
entitlement to service connection for pharyngitis is 
reopened, and to this extent the appeal is granted.  

New and material evidence having been received, the claim of 
entitlement to service connection for Persian Gulf Syndrome 
is reopened, and to this extent the appeal is granted.  

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease with lumbar strain is denied.  

Entitlement to a rating in excess of 10 percent for residuals 
of a right distal fibula fracture, to include disability of 
the right ankle and toes, is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the 4th metatarsal, left foot, with Morton's 
neuroma, is denied.

Entitlement to a compensable rating for scar residuals of a 
cyst removal from the groin area is denied.

Entitlement to a compensable rating for scar residuals of a 
cyst removal from the left shoulder is denied.

Entitlement to a compensable rating for otitis media, right 
ear, is denied.

Entitlement to a compensable rating for residuals of a nasal 
papilloma, to include sinusitis, is denied.




REMAND

Again, the instant decision reopens claims of entitlement to 
service connection for 
left ankle, right shoulder, digestive, left knee, 
pharyngitis, and Persian Gulf Syndrome disabilities.  The RO 
has not yet adjudicated the merits of the underlying service 
connection claims.  Thus, for the Board at present to 
consider the merits of these issues would prejudice the 
veteran by denying him a "review on appeal."  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  

Additionally, the veteran contends that he injured his left 
ankle during reserve duty in April 2000.  He further stated 
that he had broken the left foot while performing reserve 
duty in 1995.  Such reserve records are not associated with 
the claims file.  As they are critical to a determination of 
service connection with respect to the left ankle claim, 
efforts should be made to obtain these documents.  

It has been contended that the missing reserve records also 
demonstrate continuity of symptomatology as to the veteran's 
other claims.  Therefore, the evidence of record is not yet 
sufficient to decide the remaining new and material and 
service connection claims.

In further fulfilling the Board's development obligations, 
medical opinions should be procured with respect to the right 
shoulder, left ankle, left knee, pharyngitis and digestive 
claims, to determine whether the current findings are 
causally related to the in-service complaints and treatment 
for those disabilities.  A medical opinion is also necessary 
to address the veteran's Persian Gulf Syndrome claim.  
Indeed, the record indicates gastrointestinal signs and 
symptoms, skin symptoms, respiratory problems and joint pain, 
but there is no opinion of record addressing the likelihood 
of whether those symptoms are manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness.  

Furthermore, based on the veteran's January 2006 hearing 
testimony, it appears that his symptomatology with respect to 
his folliculitis and hemorrhoid claims has worsened since the 
time of his last VA examination in 2004.  Therefore, new 
examinations should be scheduled.  See VAOPGCPREC 11-95 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  Request records associated with the 
veteran's service in the ready Reserves 
between 1993 and 2004 with the 354th 
Civil Affairs.  If necessary, contact the 
veteran for further details as to his 
unit assignments.  Specifically request 
any line of duty determinations dated in 
April 2000.  Any negative search should 
be noted in the claims folder.  

2.  Arrange for a VA examiner to review 
the claims folder and state whether it is 
at least as likely as not that the 
currently diagnosed right shoulder, left 
ankle, left knee, pharyngitis and 
digestive disabilities are causally 
related to active service.  Any opinions 
should be accompanied by a clear 
rationale consistent with the evidence of 
record.  If it is determined that 
additional examination(s) is/are 
necessary in order to respond to this 
inquiry, then such examination(s) should 
be scheduled.  The claims folder must 
again be reviewed in conjunction with any 
examination, and the examiner's report 
should indicate that such review has 
actually occurred.  

3.  If any Reserve records sought in 
paragraph 1 are obtained and indicate any 
complaints, treatment, or limited duty 
due to dysentery, hyperthermia, sleep 
apnea, right calf disability, left calf 
disability, neck disability, right hand 
disability, lung disability, bilateral 
hearing loss, prostatitis, right hip 
disability, allergies, 
costochondritis (chest or rib 
disability), psychiatric disability, 
defective vision, a wart removed from the 
hand, hypothermia, numbness in the hands 
and forearms, a broken tailbone, 
arthritis of the thoracic spine, jungle 
foot/ athlete's foot, left hip arthritis, 
tendonitis of the bilateral legs, left 
great toenail disability, left shoulder 
disability, or right knee/leg disability, 
then arrange for a VA examiner to review 
the claims folder and state whether it is 
at least as likely as not that such 
currently diagnosed disabilities are 
causally related to active service.  Any 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  If it is determined that 
additional examination(s) is/are 
necessary in order to respond to this 
inquiry, then such examination(s) should 
be scheduled.  The claims folder must 
again be reviewed in conjunction with any 
examination, and the examiner's report 
should indicate that such review has 
actually occurred.  

4.  Arrange for a VA examiner to review 
the claims folder and offer an opinion as 
to whether it is at least as likely as 
not that the gastrointestinal signs and 
symptoms, skin symptoms, respiratory 
problems and joint pain indicated in the 
record are manifestations of an 
undiagnosed illness or medically 
unexplained chronic multisymptom illness.  
Any opinions should be accompanied by a 
clear rationale.  The claims folder must 
be reviewed in conjunction with this 
request, and the examination report 
should indicate that such review has 
taken place.  

5.  Schedule examinations with 
appropriate VA examiners to determine the 
current level of disability with respect 
to his folliculitis and hemorrhoid 
claims.  Specifically regarding 
folliculitis, the examiner should state 
the percentage of the entire body 
affected.  In both cases, the claims 
folder must be reviewed in conjunction 
with the examinations.

6.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


